Title: To James Madison from John Gavino, 23 December 1802
From: Gavino, John
To: Madison, James


					
						No. 108
						Sir
						Gibraltar 23d. December 1802
					
					Without the honor of any of yours since my last dispatch No. 107 under 18. Inst. I have since 

then received a Letter from Capn. Barron dated Mahon 7th. Inst. Copy of which I sent the Honl. Secy. of 

the Navy and requested his laying same before you; by a Vessel since arrived I find he was still there the 

14th. and had got his foremast in.
					The Master of an Engh. Vessel from Genoa, who arrived three days ago, tells me he was to 

have brought down a Passenger, but the Vessel sailing in a hurry left him on shore,  he tells me said 

Passenger had an open Letter from Consul Wollaston (which he shewd him) & was to give the perusal 

thereof to all Commanders of American Vessels he met and then deliver it me on arrival here.  It was 

giving notice of Eleven sail of Tripolin cruisers being out discribing at same time the Vessels and force and that the admiral (the Scotch Renegado) and his Crew wore round Hatts and Blue 

Jacketts as a Decoy.  He did not recollect the Discriptions of the Vessels or forces, further than the 

largest mounted about 14 Gunns.  I have the honor to be wth. respect Sir Your most obedt. and most 

he. Sert.
					
						John Gavino
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
